Title: To George Washington from Thomas Johnson, Jr., 20 July 1782
From: Johnson, Thomas, Jr.
To: Washington, George


                  
                     Exeter July 20th 1782
                  
                  I am obliged by your Excelencys Favour of the 14th June to acnoledge your Excelencs, Goodness in offering your assistence in my Exchange.  I think it proper to give a more particular account of my Situation, and have inclosed a Coppey of my Parole for your perusel.  I think agreable to the parole they cannot refuse a man in my room alltho there is no Exchange agreed on; your Excelens, will Determon as to my Rank; I was held at Canada a Leut. Coll in the militia; I was a Captn and afterwards Chosen a Leut. Collel in the militia agreable to the order of the assembley of New york & being at a great Distence: that before my Commition could reach me; Vermont Claimed the Jurisdiction that I never had the Commition and told them the same but I was obliged to acknolidge my Self as Such in my Parole: or could not have accomplished my Dissine; my Situation grows more Distressing I have been Exposed by the Enfermity or Imprudence of a Gentelman: one that we could not have Expected it from; I have Received nothing of much Inportance Since my Last; I have Since received a Conformation of thire intention to Execute rigorus measurs against the opposers of Vermont; I have feers of an Invation on that part of new Hampshire; By the Imprudance above mentioned; have feers of the Coridgspondance Being Stoped; have rote to Canady Since which by agreement Capn Pritchet was to meet on your river the tenth of this Instent; Privit concerns Brought me here at this time; if Suspect Dont prevent I Expect Sumthing of importence waiting for me; shuld it prevent Shall stand in the greatest need of a man to Send in Exchange for me.  I am Sir your most humble Servent
                  
                     Thos Johnson
                  
               